Gest, J.,
The claim of the Commonwealth to tax this trust estate at 10 per cent., under the Acts of June 20, 1919, P. L. 521, and May 4, 1921, P. L. 341, is not supported by the authorities, nor is it agreeable to just principles of taxation. The grantor in the deed parted with her title before the passage of either of these acts of assembly. She reserved no right of revocation, nor did she retain the right of control, for her power exercisable jointly with the trustee to change investments is a very different thing; the terms of the trust were unchangeable. The deed was not executed with any intent to defraud the Commonwealth or to evade the law, nor was it made in such contemplation of death as to bring it within any applicable decision. As soon as the deed was executed, Freeman had a vested right in the property, only defeasible in case of his death (which has not occurred), when it would pass under his will, and his prospective right would have passed by his assignment to others: Serrill’s Estate, 15 W. N. C. 470; s. c., Wickersham’s Appeal, 18 W. N. C. 36.
A further argument is based on the provision in the deed that the settlor had the right to add to the corpus of the trust, but this has nothing to do with the question, however it might be, if she had reserved the right to withdraw some of the assets. Had she added to the corpus, her transfer of fresh assets would be simply equivalent to making a new assignment of them in trust. This clause in the deed was obviously inserted to save the trouble of drawing another deed, but did not in any way affect the rights which had already passed.
Nor can it be successfully argued that the tax is not on the transfer of title to the property, but on the transfer of enjoyment, for, as it seems to us, the act means by this the right of enjoyment, and this was vested under the deed. If the tax is imposed when enjoyment is perfected by actual possession, and this theory is carried to its logical conclusion, it would seem that if, during the administration of an estate, delays occur, as they necessarily must, and if, before actual distribution is made, the rate of taxation is changed, a legacy would be taxed at the changed rate, which would appear to be a rechictio ad absurdum.
*337We need not amplify the reasoning of the presiding judge, but may add that the recent case of Oliver’s Estate, 273 Pa. 400, supports our views.
The appeal is sustained and the exceptions are dismissed.